— Appeal by defendant from a judgment, as amended, of the Supreme Court, Kings County (Shaw, J.), rendered October 23,1981, convicting him of sodomy in the first degree, rape in the first degree, three counts of sexual abuse in the first degree, burglary in the second degree, robbery in the first degree, menacing, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment, as amended, affirmed.
Defendant failed to preserve any of the objections he now raises on appeal, and we decline to exercise our interest of justice jurisdiction (CPL 470.15, subd 4, par [a]; subd 6, par [a]). In view of the seriousness of the crimes, and defendant’s prior youthful offender adjudication, the sentence imposed was not excessive (People v Farrar, 52 NY2d 302). Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.